DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grandclerc (WO 2015/159030 A1) in view of Maitre (FR 2996905) in view of Ahn et al. (US 2019/0165219 A1).
Re claim 1, Grandclerc discloses a device comprising at least one light source (16); a screen (12) backlit  by the light source; and a reflector (26) arranged between the light source and the screen such that an inner face of the reflector at least partly reflects the light emitted by the light source.  Grandclerc does not disclose the device wherein the reflector has a thermal conductivity greater than 1 W.m-1.K-1.  
Maitre discloses a device wherein a reflector has a thermal conductivity greater than 1 W.m-1.K-1 (page 6, lines 14-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a reflector has a thermal conductivity greater than 1 W.m-1.K-1 since one would be motivated by improved conductivity.  
Grandclerc also does not disclose the device wherein the reflector comprises a reflection portion that has a frustoconical form from the light source to the screen.
Ahn et al. discloses a device wherein the reflector (41) comprises a reflection portion that has a frustoconical form from the light source (paragraph 0134).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the reflector comprises a reflection portion that has frustoconical form from the light source to the screen since one would be motivated by light uniformity (paragraph 0141).  
Re claim 2, Gandclerc discloses the device wherein the reflector (26) also defines a recess that receives the screen such that the reflector has a zone of thermal contact with the screen (12).  The contact area between the reflector and the screen comprises a zone of thermal contact.
Re claim 3, Grandclerc discloses the device wherein the reflector (26) extends along a main axis of extension and comprises a support portion, the support portion defining the recess that receives the screen (12) and comprising a flat portion at least partly forming the zone of thermal contact with the screen, and a rim which rises from the flat portion so as to surround the screen (Fig. 1).
Re claim 4, Grandclerc discloses the device wherein the screen (12) is directly in contact with the reflector (26).
Re claim 5, Grandclerc discloses the device wherein the reflector (26) is closed on one side by the screen, on the other by a support (18) of the light source, such that the image-generating device forms an enclosure.
Re claims 6-8, Grandclerc does not disclose the device wherein an outer face of the reflector is provided with a plurality of heat-dissipation fins, wherein the heat dissipation fins and the reflector are of a single piece and wherein the heat dissipation fins cover at least 15% of the outer face of the reflector.
Maitre discloses a device wherein an outer face of a reflector is provided with a plurality of heat-dissipation fins (124), wherein the heat dissipation fins and the reflector are of a single piece. The reflector (106) and the heat dissipation film are formed in a single piece since they are fixedly attached to one another. Examiner takes official notice that a heat dissipating function increasing as the coverage of the heat dissipation fins increases is well known in the art. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein an outer face of the reflector is provided with a plurality of heat-dissipation fins, wherein the heat dissipation fins and the reflector are of a single piece since one would be motivated to cool the device.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the device wherein the heat dissipation films cover at least 15% of the outer face of the reflector since obtaining a device wherein the heat dissipation fins covers at least 15% of the outer face of the reflector in order to obtain a high heat dissipating function is based on a result effective variable, requiring routine skill in the art.
Re claims 9 and 10, Grandclerc does not disclose the device wherein the reflector is produced in a metal material, wherein the reflector is produced in a filled polymer material
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the reflector is produced in a metal material, wherein the reflector is produced in a filled polymer material since employing a metal material or a surface-metalized polymer are well known methods in the art of obtaining a reflective surface.  
Re claim 11, Grandclerc discloses the device comprising an image-generating device (10), and an image-projecting device for transmitting to a semi-transparent plate (126) the images generated by the image-generating device.
Re claim 12, Grandclerc disclose the device wherein the image projecting device comprises a mirror (225) arranged to reflect to the semi-transparent plate (126) the images generated by the image-generating device.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grandclerc in view of Maitre.
Grandclerc discloses a device comprising at least one light source (16); a screen (12) backlit  by the light source; and a reflector (26) arranged between the light source and the screen such that an inner face of the reflector at least partly reflects the light emitted by the light source toward the screen, wherein the reflector also defines a recess that receives the screen such that the reflector has a zone of thermal contact with the screen. The contact area between the reflector and the screen comprises a zone of thermal contact.  As to the claim limitation, “wherein the reflector is adapted to dispel accumulated heat in the screen, the heat being due to absorption, by the screen, of a part of the reflected light emitted by the light source, "[A]pparatus claims cover what a device is, not what a device does” (MPEP 2114).  Since all the structural limitations are met, the device of Grandlerc would be capable of dispelling accumulated heat in the screen, the heat being due to absorption, by the screen, of a part of the reflected light emitted by the light source.   Grandclerc does not disclose the device wherein the reflector has a thermal conductivity greater than 1 W.m-1.K-1.  
Maitre discloses a device wherein a reflector has a thermal conductivity greater than 1 W.m-1.K-1 (page 6, lines 14-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a reflector has a thermal conductivity greater than 1 W.m-1.K-1 since one would be motivated by improved conductivity.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot due to new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871